Dissenting Opinion.
Henley, J.
—I can not agree with the conclusion reached by the majority of the court in this cause. The only evidence or circumstance tending to prove notice upon the part *350of the holder of the note in suit of equities existing between the original parties to this note was the fact that the note did not show that the past due interest was paid at the time the note was purchased. It is hard to understand how the non-payment of interest can be held to be notice of the dishonor of commercial paper when such non-payment itself does not amount to dishonor.
The question in a case of this kind is not a question of negligence or diligence; it is wholly a question of honesty and good faith. The whole matter is summed up in one query, viz.: Did the purchaser have notice of the equities existing between the original parties to the contract ? The notice must be actual notice, or such a combination of circumstances as will create a distinct legal presumption that the purchaser was acting collusively and in bad faith, and that he must have known the facts without inquiring. Tescher v. Merea, 118 Ind. 586; Carroll v. Hayward, 124 Mass. 120; Kellogg v. Curtis, 69 Me. 212; Hankey v. Downey, 3 Ind. App. 325; Pape v. Hartwig, 23 Ind. App. 333; Church v. Clapp, 47 Mich. 257, 10 N. W. 362; Helmer v. Krolick, 36 Mich. 371.
If the fact that the note at the time of its purchase did not show upon its face that the past due interest had been paid can be considered as a circumstance tending to prove notice to the purchaser of equities existing between the original parties to the contract, it certainly can not be regarded as such a combination of circumstances as would amount to a distinct legal presumption that the purchaser was acting in bad faith and must have known the facts without inquiring. If its legal effect fell short of this, it amounted to nothing. It was the same as if no evidence had been introduced. The lower court did right in refusing to submit the cause to the jury rrpon such evidence. It was the duty of the court to refuse to submit the question to the jury when the legal effect of the evidence would not sustain a verdict in favor of the party producing such evidence. Williams v. Resener, ante, *351132; Faris v. Hoberg, 134 Ind. 269, 39 Am. St. 261; Gipe v. Cummins 116 Ind. 511; Hall v. Durham, 109 Ind. 434; Adams v. Kennedy, 90 Ind. 318.
It is not a question of the weight of the evidence. It fails- to meet the requirements of the rule of law. It amounts to no evidence. It is like a’ journey commenced but not finished. The judgment ought to be affirmed.